Title: To George Washington from Francisco Rendón, 28 November 1780
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                             Philadelphia 28th November 1780
                        
                        On the 24th Inst. I had the honor to receive the Letter with which Your Excellency was pleased to favor me,
                            under date of the 18th by it’s Contents I observe Your Excellency has been so kind as to acquaint me with the Sailing from
                            Sandy Hook on the 15th of Admirald Rodney with five or Six Ships of the Line and a number of Transports all under his
                            Command, their destination being So much reserved that Your Excellency cou‘d not ascertain it, but only think he may go to
                            the Eastward to make a Conjunction with Admirald Arbuthnot, to the West Indies, or to the Southward, not knowing the
                            Number of Troops they had on board.
                        I am highly Oblig’d to your Excellency for the advise of so Important Intelligences, as also for the
                            Conjectures on their Proyects, and according I have imparted them to the Superiour Government of Havana, that they may
                            transfer them to the Officer Generals who are to Operate against the Common Enemy, to whom I dont doubt will be exceeding
                            agreable to warn & direct their Operations to the best end possible.
                        I have the pleasure to acquaint Your Excellency that on the 21st Inst. arrived at this River from the Havana,
                            an American Vessell, the Captain informs me that on the 16th Ulto Sail’d from that Port, the Expedition directed against
                            Pansacola, Composed of Six Ships of the Line, four Frigates, and fifty Transports with four thousand Regular Troops
                            & Militia on board that there were Seven Ships of the Line & Some Frigates Still remaining in that
                            Harbour, & that three more Battle of Ships were daily expected from Vera Cruz (a Port on the Coast of the Gulph
                            & Kingdom of Mexico) where they were sent for the purpose of bringing the Treasure home; On their arrival its very
                            probably will proceed to form the Second Expedition which I had the honor to Impart Your Excellency in my former Letters.
                        I have not received any Packets from the Governor of Havana, because a Vessell that I Charter’d for that
                            purpose sail’d from the Said Port in Company with the one arriv’d here, whose Captain assures me that the other Vessell
                            had my Packets on board from the Govor I expect with the greatest Impatience her arrival, which I think will provide me
                            with a Number of Interesting Intelligences all which I shall make bold to acquaint Your Exccy with. I remain with the
                            utmost respect, Your Excy’s most Obedt and most Humble Servant
                        
                            Francisco Rendon
                        
                    